Fullerton, J.
On May 22, 1920, Levi M. Langill died intestate in Pierce county, Washington, leaving an estate therein subject to administration. The appellant, E. E. Langill, within forty days after the death of Levi M. Langill, applied for letters of administration upon his estate. His application was opposed by other heirs of the estate, and, after a hearing,' the court denied the application, appointing one Harris G. Ward as administrator of the estate. E. E. Langill appeals.
The evidence need not he detailed at length. The applicant admits a misuse of a part of the funds of the estate, and the evidence otherwise convinces us that *269there is a grave probability that he has misappropriated another very considerable part. It shows, moreover, that his general character is such as to unfit him for the administration of any form of trust.
But the statute (Laws of 1917, ch. 156, p. 656, § 61) prescribes the order in which persons are respectively entitled to administer upon an estate, and elsewhere (§ 87, p. 663, Id.) prescribes who are disqualified to act. The evidence shows that the appellant is first in order of the enumerated persons entitled to appointment, and shows further that the disqualifications he was found to possess are not among the statutory disqualifications. The appellant contends that these provisions of the statute are mandatory; that the enumeration of certain disqualifications by the statute precludes the idea that other disqualifications may exist; and that, in determining who may be appointed as an executor or administrator, the courts are without power or right to adjudge a person disqualified on grounds which the statute does not make disqualifications.
We are unable to agree with these contentions. The statute, while it defines certain things as disqualifications, does not say in terms, nor do we think by necessary implication, that there shall be no other. The purpose of administration is to preserve the estate and cause it to pass to the heirs and distributees without waste or loss, and without undue delay. In appointing an administrator the court acts judicially, not ministerially, and it is as much its judicial duty to guard an estate against possible waste and loss as it is to take action against waste and loss after it has occurred. It is true that the right to administer an estate is a valuable right. But, to paraphrase the language of Mr. Justice Woods in Ex parte Small, 69 S. C. 43, 48 S. E. 40, no right is arbitrary or un*270qualified by a correlative right. The right of those interested to have an estate administered and distributed in accordance with law is the dominant right; the right of any particular person to administer the estate is a secondary right. When the allowance of the claim to exercise this secondary right may result in defeating the primary right, it should be refused.
It may be that our conclusion trenches upon the weight of judicial authority. But the cases, for the greater part, are based upon and follow the rigid rules of the common law. In this state, the administration of estates is wholly statutory, and we feel free to give the statutes that construction which in our judgment will best accord with their purpose and spirit.
The order is affirmed.
Main, Bridges, Mackintosh, and Tolman, JJ., concur.